Citation Nr: 0521466
Decision Date: 08/09/05	Archive Date: 11/10/05

DOCKET NO. 02-'06283                        DATE AUG 09 2005

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUES

1. Entitlement to an increased evaluation for a bipolar disorder with post-traumatic features, evaluated as 30 percent disabling prior to January 27, 2001.

2. Entitlement to an increased evaluation for a bipolar disorder with post-traumatic features, evaluated as 50 percent disabling from January 27, 2001, to February 10, 2003.

3. Entitlement to an increased evaluation for a bipolar disorder with post-traumatic features, evaluated as 70 percent disabling, from February 11, 2003, to June 2, 2004.

4. Entitlement to an increased evaluation for a bipolar disorder with post-traumatic features, evaluated as 70 percent disabling, from June 3, 2004.



REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

FINDINGS OF FACT

1. The veteran in this case served on active duty from April 1968 to April 1972, and from September 1974 to July 1980.

2. In June 2005, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a

- 2


decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003). The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 3 

